EXHIBIT 10.4

Sale and Purchase Agreement for Gold

This Sale and Purchase Agreement for Gold is made and entered into as of
September 21, 2016 by and between:

Company: [***]1 Address: [***] Australia              Country of Company
Formation: Australia Telephone: [***] Email: [***] Represented by: [***]

 

Hereinafter referred to as "Buyer"

AND

Company: Capstone Financial Group, Inc. Address: 8600 Transit Road, East
Amherst, New York 14051, USA Country of Company Formation: USA Telephone: +1
(866)-798-4478 Email: dpastor@capstonefg.com Represented by: Darin Pastor
Nationality: USA Company Reg.  No.: NV20121429901 (State of Nevada’s business
identification number)

 

Hereinafter referred to as "Seller"

WHEREAS, Seller, through best efforts, has available for sale doré gold in bar
or other form, with the purity of the gold in said doré being at least 95.8% (in
such doré, less-than-perfectly-pure form, the "Gold"), and

WHEREAS, Buyer agrees to purchase no less than 50,000 kilograms (i.e. 50 metric
tons) of Gold from the Seller at an agreed price, in portions, and at a time (or
times) as mutually agreed and as provided in this Agreement, with any sale and
purchase of Gold in excess of 50,000 kilograms by mutual agreement;

NOW THEREFORE: Both parties agree as follows:

1. QUANTITIES AND TIMES FOR SALES/PURCHASES.

Seller agrees to sell and deliver to Buyer under the terms and conditions of
this Agreement, and Buyer agrees to buy from Seller under the terms and
conditions of this Agreement, during the period from December 15, 2016 through
September 30, 2019, inclusive, (a) a quantity of Gold mutually agreed upon
delivered as soon as practicable for both parties, but in no event

--------------------------------------------------------------------------------

1CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

sooner than December 15, 2016, and thereafter (b) a mutually agreed upon number
of kilograms of Gold to be delivered in a single or multiple Shipments on a date
or dates for the parties’ mutual convenience (with the quantities and dates of
each Shipment to be agreed upon in writing before delivery, but with the
parties’ current understanding being that the quantities and dates shall be
consistent with the proposed schedule set forth as Exhibit A to this Agreement).
The aggregate total number of kilograms of Gold in all Shipments combined shall
not be less than 50,000, subject to the best efforts of Seller and to Seller's
compliance with its obligations under this Agreement. Any Shipments of Gold in
excess of 50,000 kilograms shall be by mutual agreement between the parties.

Each such respective purchase and sale of the stated quantity of the Gold is
referred to in this Agreement as a “Closing,” and the Gold actually delivered by
Seller for a particular Closing is referred to in this Agreement as a
“Shipment.”

With respect to any proposed Closing, Buyer shall have no obligation to purchase
any Gold at such proposed Closing and shall have no liability of any kind for
declining to purchase Gold at such Closing, if there has been less than full
satisfaction by Seller (separately as to such Closing as distinct from any other
Closings) of all of the conditions stated in this Agreement for Buyer’s
obligations at such particular Closing.

If at [***]2, the aggregate total of Gold in all Shipments combined is less than
50,000 kilograms through no fault of Buyer, including (but not limited to) Buyer
declining to purchase Gold at any Closing or Closings in accordance with
provisions of this Agreement which authorize Buyer to so decline, Buyer is
relieved of any obligation under this Agreement to purchase any additional Gold
(beyond that which has already been purchased). Any additional sale and purchase
of Gold will be by agreement of the parties.

2. SPECIFICATIONS SUMMARY.

QUANTITY At each respective Closing: A mutually agreed upon number of kilograms
of Gold, being not less than 15 kilograms and not more than 2,500 kilograms of
Gold per Closing.  (It is understood that this means doré gold in bar or other
form with the purity of the gold in said doré being at least 95.8%).  The
aggregate total number of kilograms of Gold in all Closings combined shall not
be less than 50,000 kilograms, subject to the best efforts of Seller and shall
not be more than 50,000, except by agreement of the parties. DELIVERY TERMS CIF
(Incoterms 2010 as amended by the terms and conditions of this Agreement) the
gold refinery where the Assay (as defined below) is performed (the “Delivery
Point”). In the event of any inconsistency between the terms of this Agreement
and CIF (Incoterms 2010), the terms of this Agreement prevail. PRICE [***] per
troy ounce of Gold ([***] per metric ton of Gold).   PRODUCT HISTORY Clean,
clear, no adverse claims, no liens.  No person in the chain of title shall be
"specially designated nationals” or “blocked persons" under the US Office of
Foreign Assets Control or the USA PATRIOT Act or subject to blocking, limitation
or sanctions by the Commonwealth Government of Australia. ORIGIN   One or more
countries reasonably acceptable to Buyer.  To be identified

--------------------------------------------------------------------------------

2 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

with more particularity (by country, and mine by mine and with chain of title)
by Seller in a writing delivered to Buyer at least three days before each
respective Closing with respect to the Shipment delivered for such respective
Closing.  The origin country(ies) will not necessarily be the same for each of
the Closings.  For the first Closing, the sole country(ies) of origin will be in
the Americas. ASSAY Directly before each respective Closing, Seller will deliver
all the Gold for the Shipment to the Perth Mint gold refinery or a Johnson
Matthey or ABC Refinery gold refinery in Australia (to be selected by Buyer in
its discretion subject to approval by Seller, such approval not to be
unreasonably withheld), where Buyer will cause all such Gold to be weighed and
will (using one of the following two methods (to be selected by Buyer in its
discretion subject to approval by Seller, such approval not to be unreasonably
withheld) assay the Gold in order to determine the overall gold purity
percentage of the selected Gold sample, which will then also be conclusively
deemed to be the overall gold purity percentage of the entire Shipment (the
“Assay”).  The two alternative methods are: (a) Buyer will select in Buyer’s
discretion a random sample of the Gold (of approximately 50-100 kilograms) to be
refined at the refinery; or (b) Buyer will cause the entire Shipment of Gold to
be smelted at the refinery and dip samples from each smelting to be taken while
the Gold is molten and stirred to ensure an accurate and homologous sample is
taken – all metal dip samples collected will then be tested through either ICP,
AAS or Fire assay analysis to determine an accurate purity percentage of the
entire Shipment.  (The Assay shall be all at Buyer’s expense, regardless of the
Assay method chosen.) PACKING The Gold will be delivered by Seller (to the
Delivery Point) in metal containers.

 

3. DELIVERY TERMS

a. The Gold shall be delivered by Seller to Buyer CIF (Incoterms 2010 as amended
by the terms and conditions of this Agreement) the Delivery Point.

b. Seller shall notify Buyer via email of the exact date and time Seller will
deliver the Shipment to such gold refinery for the Assay process (such email to
be sent at least 48 hours in advance, unless Buyer agrees in writing to a
specified Assay process time and date which entails a shorter notice).

4. PRICE TERMS

a. The purchase/sale price for the Gold shall be [***]3 per troy ounce of Gold
([***] per metric ton of Gold). The stated purchase/sale price for the Gold at
each respective Closing (calculated from the weight of the Shipment to be
delivered at such Closing) is referred to in this Agreement as the “Purchase
Price.” For example, the Purchase Price for a Shipment of 10 metric tons would
be [***] (subject to possible adjustment under Section 4.b below). Each Purchase
Price is stated in and shall be paid in United States Dollars (US$). The
Purchase

--------------------------------------------------------------------------------

3 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

Price shall be calculated based on the weight of the Shipment, and shall not be
adjusted for deviations in weight or purity except as expressly set forth in
Section 4.b below.

b. The purity of the gold in the doré is to be at least 95.8%. If for any
respective Shipment it is determined at the Assay that the indicated gold
content of the doré is less than 95.8% or the weight of the Shipment is more
than 10% lower or 5% higher than advised by the Seller, then Buyer shall have in
its sole discretion the option either to decline to accept delivery (in which
case Seller shall pursuant to Section 6 be liable to make a compensation payment
to Buyer of 0.75% of the indicative Purchase Price for that Shipment, calculated
on the basis of the notice delivered by Seller under Section 5) or to accept
delivery (in which case Buyer’s responsibility to pay the Purchase Price for the
Shipment at the applicable Closing shall be reduced to an amount equal to the
“Adjusted Price” (defined as US$905.15 times WxP, where W = the actual gross
Gold weight; and P is the actual purity determined by “the Assay” defined in
Section 2);

 

and for avoidance of doubt: if for any Shipment the Gold is of such high gross
weight and/or is determined by the Assay to be of such high purity that the
indicated gold content is more than the contracted-for weight times 95.8%
purity, Buyer shall nonetheless be entitled to purchase (and Seller shall
nonetheless be required to deliver and sell) the entire Shipment for the
Purchase Price without any immediate or future price adjustment).

 

c. In the absence of fraud, Seller shall not be responsible for any negative
difference in weight and/or purity percentage from those determined at the
Assay.

 

d. Buyer acknowledges and agrees that risk and ownership of each respective
Shipment remains with Seller until the applicable Closing, and upon the
applicable Closing (i.e., upon satisfaction or express waiver in writing of all
the closing conditions as set forth herein) all title and ownership to and in
the applicable Shipment Gold (i.e., including the refined gold resulting from
refining the 50-100 kilogram random sample of Gold selected by Buyer, or the dip
samples (as the case may be), and also including the remaining Gold in doré bar
or other form and all other minerals contained in the doré) shall automatically
transfer to Buyer without any requirement for further instrument of transfer on
the part of Seller.

5. PAYMENT TERMS

It is not required or expected that Buyer pay the Purchase Price directly to
Seller or that the Purchase Price be paid indirectly to Seller at the exact
moment of the applicable Closing. Instead, at least 20 days before the
applicable Closing (25 days, in the case of the first Closing), Seller shall
deliver to Buyer a notice in respect of the proposed Shipment detailing the
anticipated weight and indicative Purchase Price of the Shipment and its mine(s)
of origin; at least 15 days before the applicable Closing (20 days, in the case
of the first Closing), Buyer shall deliver to Seller an original executed
irrevocable commercial letter of credit (the "LC") issued by Westpac or another
commercial bank in Australia or the United States of equivalent stature and
financial strength (the "Issuing Bank") and in an amount equal to or greater
than the indicative Purchase Price for the applicable Closing. Such LC shall
provide that, upon presentation by Seller to the Issuing Bank of the documentary
requirements set forth in such LC (the “Satisfaction Documents”), the Issuing
Bank shall satisfy the full applicable Purchase Price payment obligation to
Seller under the LC.

In the case of a LC for a Closing other than the first Closing, such LC shall
provide that, upon presentation by Seller to the Issuing Bank from time to time
of the documentary requirements set forth as such applicable other LC’s
Satisfaction Documents (which shall be of like tenor as the Satisfaction
Documents in the first LC except for the changes in dates and amounts), the

 

 

Issuing Bank shall satisfy the full applicable Purchase Price payment obligation
to Seller under the applicable other LC.

Unless Seller provides Buyer with different wire transfer instructions by
written notice to Buyer before the issuance of the applicable LC, the applicable
LC shall provide that upon presentation by Seller to the Issuing Bank of the
applicable Satisfaction Documents, the Issuing Bank shall wire the purchase
price as follows:

BANK INFORMATION Citibank BANK ADDRESS 3996 Barranca Parkway, Irvine, California
92606, USA BENEFICIARY Capstone Financial Group, Inc. ACCOUNT
No                        [***]4 SWIFT CODE                          CITI US 33
TELEPHONE                                    +1 949-726-5124

 

6. CLOSING.

Obligation of Buyer for Delivery of Satisfaction Documents. At each respective
Closing, Buyer shall (if the conditions to the closing obligations of Buyer as
set forth below shall have been satisfied at or before such Closing) deliver to
Seller the applicable Satisfaction Documents for such Closing.

Refinery Test Leading to Closing. Immediately after Seller’s delivery of the
respective Shipment of Gold to the gold refinery selected by Buyer, Buyer shall
cause the Assay to be performed, and the true purity of the Gold (as Delivered)
shall thereby be conclusively deemed to have been determined as to the entire
Shipment. The time for the applicable Closing shall be 24 hours after Buyer has
received the results of the Assay, and Seller shall be deemed to have delivered
at such Closing the entire applicable Shipment of Gold (i.e., including the pure
refined gold resulting from refining the 50-100 kilogram sample, or the dip
samples (as the case may be), and also including the remaining Gold in doré bar
or other form and all other minerals contained in the doré).

If a Section 4.b Adjusted Price is indicated, it shall be applied and shall be
determined solely and conclusively based upon the true purity as determined by
the Assay and upon the gross Shipment weight as determined by the refinery.

Default in Shipment. If a notice is delivered by Seller under Section 5 but the
proposed Shipment referred to in the notice does not occur, whether due to
Seller's suppliers of Gold defaulting on their obligations to deliver the
indicated amount of Gold for that proposed shipment, or otherwise, Seller must
make a compensation payment to Buyer of 0.75% of the indicative Purchase Price
for that Shipment, calculated on the basis of the notice delivered by Seller
under Section 5.

Conditions to Closing Obligations of Buyer. Buyer’s obligations at each
respective applicable Closing shall be subject to the satisfaction (or express
waiver in writing by Buyer)

--------------------------------------------------------------------------------

4 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

at or before the time of the Closing of each of the following conditions as to
such applicable Closing:

a. All of Seller’s representations and warranties made in this Agreement shall
be true and correct in all material respects on and as of such Closing.

b. Seller shall have performed and complied in all material respects with all of
its covenants and obligations to be performed at or before such Closing.

c. The Assay process shall have been completed, and if a Section 4.b Adjusted
Price is indicated then Buyer shall have in its sole discretion an election
whether or not to accept delivery of the Gold in the applicable Shipment. (If
Buyer has such an election but does not expressly notify Seller before the
applicable Closing that Buyer has elected not to accept delivery of the Gold in
the applicable Shipment, then it shall be conclusively deemed that Buyer has
waived such right to decline such Shipment and has elected to accept delivery of
the Gold in the applicable Shipment, and the Purchase price payable for such
Shipment shall be reduced to the Adjusted Price.)

d. Seller shall have delivered the Shipment CIF (Incoterms 2010 as amended by
the terms and conditions of this Agreement) to the Delivery Point, in metal
containers.

e. Seller shall have delivered to Buyer, not less than two Sydney business days
before the Closing, the following documents with respect to the Shipment in form
and substance reasonably satisfactory to Buyer (the “Delivery Documents”):

i.                       Three originals of Commercial Invoices in favor of
Buyer.

ii.                       Certificate of Ownership of the Gold.

iii.                       A written certification of Seller identifying (to
Seller’s knowledge) the exact mine or mines from which the Gold in the Shipment
was extracted, and the chain of title of the Gold. No person in such chain of
title shall be "specially designated nationals” or “blocked persons" under the
US Office of Foreign Assets Control or the USA PATRIOT Act or subject to
blocking, limitation or sanctions by the Commonwealth Government of Australia.

iv.                       Certificate of Free Circulation of Goods (EUR1).

v.                       Declaration that the Gold is free and clear and of
non-criminal and non-terrorist origin, unencumbered and free of any adverse
claims, liens and encumbrances, and is transferable and exportable.

vi.                       Customs Declaration Form(s) and Export Permit (if
applicable).

vii.                       Proof of export duty paid (if applicable).

viii.                       Statement of gross weight of the Shipment as
determined, before delivery to the Delivery Point, by Seller.

ix.                       Certificate that the Gold does not contain any mercury
and/or cyanide.

f. Buyer shall have had the opportunity to, if Buyer so requested, have a third
party designated by Buyer inspect any or all of the mines identified in Seller’s
written certification delivered pursuant to item “(e)(iii)” above.

 

 

g. Buyer shall have had the opportunity to, if Buyer so requested, spot-check
the Gold for purity level before transport of the Gold to the country where the
Assay is to be performed.

For avoidance of doubt: the parties confirm that a separate and completely
compliant (for legal purposes and to comply with the compliance requirements of
the Issuing Bank and the relevant refinery) set of Delivery Documents (and a
separate performance of each of the other closing conditions stated above, in
addition to the Delivery Documents) is required for each separate Closing;
without a separate and completely compliant set of Delivery Documents (and a
separate performance of each of the other closing conditions stated above, in
addition to the Delivery Documents) for any applicable separate Closing, the
closing conditions shall be deemed not to have been satisfied as to such
applicable separate Closing and Buyer shall have no obligation to proceed with
the purchase of any Gold at such Closing and shall have no liability of any kind
for declining to proceed with the purchase of any Gold at such Closing.

Conditions to Closing Obligations of Seller. Seller’s obligations at each
respective applicable Closing shall be subject to the satisfaction (or express
waiver in writing by Seller) at or before the time of the Closing of each of the
following conditions as to such applicable Closing:

a. All of Buyer’s representations and warranties made in this Agreement shall be
true and correct in all material respects on and as of such Closing.

b. Buyer shall have performed and complied in all material respects with all of
its covenants and obligations to be performed at or before such Closing.

c. The Assay process (as defined in Section 2 of this Agreement) shall have been
completed, and Buyer shall have informed Seller in writing of the total weight
of the delivered Gold as determined by Buyer and the refinery and the overall
gold purity percentage as determined by the Assay. If a Section 4.b Adjusted
Price is indicated, the Buyer has in its sole discretion elected or has been
deemed hereunder to elect to accept delivery of the Gold in the applicable
Shipment.

d. Buyer shall have at least 15 days before such Closing (20 days, in the case
of the first Closing) delivered to Seller an original executed LC for an amount
equal to or greater than the applicable indicative Purchase Price (as
contemplated by and in accordance with Section 5 of this Agreement).

e. Buyer shall have delivered the Satisfaction Documents to Seller at the
Closing.

Sequencing. It is expressly understood, agreed and expected that the applicable
Closing might be completed before Seller has had an opportunity to present the
Satisfaction Documents to the Issuing Bank and thereby receive the Purchase
Price from the Issuing Bank, but that nonetheless upon the applicable Closing
(i.e., upon satisfaction or express waiver in writing of all the closing
conditions as set forth herein) all title and ownership to and in the applicable
Shipment Gold (i.e., including the refined gold resulting from refining the
50-100 kilogram sample of Gold selected by Buyer, or the dip samples (as the
case may be), and also including the remaining Gold in doré bar or other form
and all other minerals contained in the doré) shall automatically transfer to
Buyer – and without any requirement for further instrument of transfer on the
part of Seller.

7. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

With regard to each respective Closing, Seller confirms, represents, warrants
and covenants to Buyer that:

a.                  Seller has all right, power and authority to execute,
deliver and perform this Agreement, and has duly authorized the execution,
delivery and performance of this Agreement, and this Agreement has been duly
executed and delivered by Seller.

b.                 Seller’s execution, delivery and performance of this
Agreement did not and will not violate any applicable laws or regulations or
result in the breach of any other agreement to which Seller is a party.

c.                  The Gold to be sold at such Closing will at the time of
delivery be owned by Seller free and clear of any and all adverse claims, liens
and encumbrances.

d.                 Such Gold was legally acquired by Seller and there was and
will be no infringement whatsoever on the part of Seller or at any point in
Seller’s chain of title of any laws and regulations from the moment of
extraction through to the Delivery Point and through the moment that ownership
of the Gold passes to Buyer.

e.                  Seller has applied and will apply the greatest care and due
diligence in the process of acquiring the Gold and has observed and will observe
all laws and regulations that apply to this process.

f.                   There is no fact that Seller or any of its agents are or
could be aware of that would taint the object of this sale transaction in any
way or would be a product or means of any illicit or unethical action.

g.                 To Seller’s best knowledge, each such applicable Shipment of
Gold (i.e., of doré gold in bar or other form) will have a purity of gold (in
said doré) of at least 95.8%.

h.                 Seller shall prepare and/or procure (and provide to Buyer
originals or complete copies of) all the documents required for export and
import of the Gold from the source country through to the Delivery Point, as
well as certification documentation from the government of the source country.

i.                   Seller shall pay (or see to it that others have paid) all
the required export and import duties and charges for the Gold in each country
from the source country through to the Delivery Point.

j.                   Seller shall see to it that Buyer witnesses any Australian
customs clearance, if Buyer has expressed a wish to do so.

k.                 Seller shall prepare, procure and deliver to Buyer the
Delivery Documents.

l.                   Seller shall indemnify and hold harmless Buyer against and
from any losses, liabilities, penalties, claims, actions, awards, settlements or
judgments arising from Seller’s actual or alleged breach of the foregoing
(including reasonable attorneys’ fees and expenses).

With regard to each respective Closing, Buyer confirms, represents, warrants and
covenants to Seller that:

a.                  Buyer has all right, power and authority to execute, deliver
and perform this Agreement, and has duly authorized the execution, delivery and
performance of this Agreement, and this Agreement has been duly executed and
delivered by Buyer.

b.                 Buyer’s execution, delivery and performance of this Agreement
did not and will not violate any applicable laws or regulations or result in the
breach of any other agreement to which Buyer is a party.

c.                  Buyer shall see to it that Seller witnesses the entire
Assay, if Seller has expressed a wish to do so and subject to the regulations of
the relevant refinery.

d.                 Buyer shall indemnify and hold harmless Seller against and
from any losses, liabilities, penalties, claims, actions, awards, settlements or
judgments arising from Buyer’s actual or alleged breach of the foregoing
(including reasonable attorneys’ fees and expenses).

 

 

8. NOTICES

Any notice, report, request, approval or consent required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given if delivered in person to [***]5 at the address noted at the
beginning of this Agreement (if to Buyer) or to 8600 Transit Road, East Amherst,
New York 14051, USA, attention: Darin Pastor, Chief Executive Officer (if to
Seller) or if emailed to [***] (if to Buyer) or to dpastor@capstonefg.com (if to
Seller). Either party may change its address or email address for all future
notices, reports, requests, approvals and consents by giving, pursuant to this
Section 8, written notice of such change of address or email address.

9. FORCE MAJEURE

Neither party shall be liable for failure to perform, or delay in the
performance of, its obligations under this Agreement when such failure or delay
is caused by an event of force majeure. For purposes of this Agreement, an event
of force majeure means any event or circumstance beyond the reasonable control
of the affected party and not reasonably preventable using industry standard
practices, including but not limited to, war, insurrection, act of terrorism,
riot, fire, flood or other unusual weather condition, explosion, act of God,
peril of the sea, sabotage, accident, embargo, act of governmental authority,
compliance with governmental order on national defense requirements, or
inability due to general industry wide shortages to obtain fuel, power, raw
materials, labor or transportation facilities. The source country’s governmental
acts or orders shall not constitute force majeure as to Seller’s obligations.
If, due to any event of force majeure, either party shall be unable to fulfill
its obligations under this Agreement, the affected party shall immediately
notify the other party of such inability and of the period during which such
inability is expected to continue, shall use reasonable commercial efforts to
cure and remedy such non-performance (including, for example, by substituting
other acceptable Gold for the sourced Gold which is subject to force majeure)
and the time for performance shall be extended for a number of days equal to the
duration of the force majeure, and the parties shall meet promptly to determine
an equitable solution to the effects of such event. If such force majeure has
continued for at least six months and the affected party has, despite use of
reasonable commercial efforts, been unable to cure and remedy such
non-performance, either party may terminate this Agreement by written notice to
the other.

10. ETHICS: (NON-CIRCUMVENTION and NON-DISCLOSURE).

Both Buyer and Seller acknowledge that they are subject to the terms of the
Non-Disclosure/Non-Use/Non-Circumvention Agreements dated August 2, 2016 and
August 25, 2016 between Buyer and Seller. It is expressly agreed that Seller
may, in its discretion, disclose this Agreement to prospective suppliers of
Seller, in order to induce them to enter into and/or proceed with the supply
transaction with Seller.

11. ENTIRE AGREEMENT.

This Agreement is the entire agreement between the parties with regard to the
subject matter hereof, and supersedes any and all prior or contemporaneous
negotiations, understandings,

--------------------------------------------------------------------------------

5 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

commitments and agreements (whether oral or in writing) with regard to the
subject matter hereof. No waivers, changes, alterations or substitutions shall
be permitted unless the same shall be notified in writing and signed by both
parties. The English language version of this Agreement shall be controlling
over any version in any other language.

12. SEVERABILITY.

This Agreement is severable. When possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Agreement is determined by a final
and binding court or arbitration judgment to be invalid, illegal or
unenforceable to any extent, such provision shall not be affected or impaired up
to the limits of such invalidity, illegality or unenforceability; the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired in any way; and the parties agree to negotiate in
good faith to replace such invalid, illegal and unenforceable provision (or
portion of provision) with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision
(or portion of provision).

13. APPLICABLE LAW AND BINDING ARBITRATION.

Any and all disputes or controversies arising out of or relating to this
Agreement shall be exclusively and finally resolved by binding arbitration
(using the English language) in accordance with the commercial arbitration rules
of the International Chamber of Commerce then in effect, in New York City, USA.
The arbitration proceedings shall be conducted promptly and in accordance with
the commercial arbitration rules of the International Chamber of Commerce then
in effect. The expenses of any arbitration, including the reasonable attorney
fees of the prevailing party, shall be borne by the party deemed to be at fault
or on a pro-rata basis should the arbitration conclude in a finding of mutual
fault.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA (without giving effect to any conflicts of law
principles that require the application of the law of a different state or
country). The parties agree that the United Nations Convention on Contracts for
the International Sale of Goods shall be inapplicable to this Agreement and
transactions hereunder and thereunder.

Each party recognizes that the covenants and agreements herein and their
continued performance as set forth in this Agreement are necessary and critical
to protect the legitimate interests of the other party, that the other party
would not have entered into this Agreement in the absence of such covenants and
agreements and the assurance of continued performance as set forth in this
Agreement, and that a party’s breach or threatened breach of such covenants and
agreements may cause the other party irreparable harm and significant injury,
the amount of which will be extremely difficult to estimate and ascertain, thus
potentially making any remedy at law or in damages inadequate. Therefore, each
party confirms and agrees that the other party shall be entitled to seek on an
interim or permanent basis specific performance, an order restraining any breach
or threatened breach of any or all provisions of this Agreement, and any other
equitable relief (including but not limited to temporary, preliminary and/or
permanent injunctive relief), all without need to post any bond or security, and
in addition to and not exclusive of any other remedy available to such other
party at law or in equity.

Neither party shall commence any court proceeding or action against the other to
resolve any dispute, except to enforce an arbitral award rendered pursuant to
this Section. For all purposes

 

 

of this Agreement, the parties hereby submit to the jurisdiction of the state
and federal courts located in New York City, USA. In addition, the party in
whose favor an arbitral award rendered pursuant to this Section was granted
shall have the right to enforce such arbitral award in any court of any country
which it wishes.

14. ELECTRONIC COPIES; COUNTERPARTS.

This Agreement may be executed and delivered in counterparts (portable document
format (.pdf)/electronic transmission included), each of which shall constitute
an original document, but both of which shall constitute one and the same
instrument. Delivery of a portable document format (.pdf) copy of an executed
signature page of this Agreement (or of any other notice, report, request,
approval or consent required or permitted to be given under this Agreement)
shall be as valid, for all purposes of contract formation and evidence and
otherwise, as delivery of an executed original.

15. ASSIGNMENT.

Either party may assign its rights under this Agreement. Either party may assign
its duties, liabilities and/or obligations under this Agreement, but the effect
of doing so is that the assignee will become responsible for such duties,
liabilities and/or obligations and the assignor will remain jointly and
severally responsible for such duties, liabilities and/or obligations.

16. FEES, COSTS AND EXPENSES.

Each party is responsible for its own fees, costs and expenses in connection
with this Agreement, except as otherwise expressly provided in this Agreement.

17. FURTHER ASSURANCES.

The parties hereby covenant and agree to reasonably cooperate and assist to,
without the necessity of any further consideration, execute, acknowledge and
deliver any and all such other documents and instruments and take any such other
action as may be reasonably necessary, proper or advisable to consummate, make
effective, comply with and carry out the intent and purposes of this Agreement.
Each party shall reasonably assist and facilitate to aid the other party’s
compliance, and evidence of compliance, with all applicable governmental,
refinery and/or bank requirements and regulations.

18. RELATIONSHIP OF PARTIES.

Each of the parties hereto is an independent contractor and nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the parties. Neither
party shall have the right to, and each party agrees not to purport to, incur
any debts, liabilities or obligation for which the other is or will be
responsible, or make any commitments or contracts for the other. Each party
represents and warrants that it has not incurred any debts, liabilities or
obligations for which the other is or will be responsible, or made any
commitments or contracts for the other.

IN WITNESS WHEREOF, the parties have set their hands to this Sale and Purchase
Agreement for Gold as of the day and year first above written.

 

BUYER:

 

 

 

[***]6

 

By: /s/[***]

Name/Title: Date: 21 September 2016

 

By: /s/[***]

Name/Title: Date: 22 September 2016

 

 

SELLER:

CAPSTONE FINANCIAL GROUP, INC.

 

By: /s/ Darin Pastor

Name/Title: Darin Pastor, Chief Executive Officer Date: 9/22/2016

 

--------------------------------------------------------------------------------

6 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

EXHIBIT A

PROPOSED SCHEDULE

 

 

Fortnight

Shipment Size (Kilograms) Purchase Price Cumulative Shipments (Metric Tons) 1
[***]7 [***] [***] 2 [***] [***] [***] 3 [***] [***] [***] 4 [***] [***] [***] 5
[***] [***] [***] 6 [***] [***] [***] 7 [***] [***] [***] 8 [***] [***] [***] 9
[***] [***] [***] 10 [***] [***] [***] 11 [***] [***] [***] 12 [***] [***] [***]
13 [***] [***] [***] 14 [***] [***] [***] 15 [***] [***] [***] 16 [***] [***]
[***] 17 [***] [***] [***] 18 [***] [***] [***] 19 [***] [***] [***] 20 [***]
[***] [***] 21 [***] [***] [***] 22 [***] [***] [***] 23 [***] [***] [***] 24
[***] [***] [***] 25 [***] [***] [***] 26 [***] [***] [***] 27 [***] [***] [***]
28 [***] [***] [***] 29 [***] [***] [***] 30 [***] [***] [***] 31 [***] [***]
[***] 32 [***] [***] [***] 33 [***] [***] [***] 34 [***] [***] [***] 35 [***]
[***] [***] 36 [***] [***] [***] 37 [***] [***] [***]

--------------------------------------------------------------------------------

7 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

 

38 [***]8 [***] [***] 39 [***] [***] [***] 40 [***] [***] [***] 41 [***] [***]
[***] 42 [***] [***] [***] 43 [***] [***] [***] 44 [***] [***] [***] 45 [***]
[***] [***] 46 [***] [***] [***] 47 [***] [***] [***] 48 [***] [***] [***] 49
[***] [***] [***] 50 [***] [***] [***] 51 [***] [***] [***] 52 [***] [***] [***]

 

--------------------------------------------------------------------------------

8 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 